DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/07/2021 is acknowledged and has been accepted by the Examiner.  Claims 1-5 are pending in the application and have been examined.
Claims 1-5 are allowable in view of the amendment and arguments filed by the applicant on 09/07/2021 and reasons stated in the Office action mailed on 05/12/2021.  All objections to the drawings and rejection of claims detailed in the Office action mailed on 05/12/2021 have been withdrawn.

Allowable Subject Matter
Claims 1-5 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a standard device for a mobile equipment including a scanner for measuring structural deformation of a nuclear fuel assembly, the standard device comprising: a fixing frame for holding a standard member; the fixing frame configured to be fixed to one side of the mobile equipment accommodated in a container; the standard member configured to be detachably held in the fixing frame, to rotate around one end portion of the fixing frame, and to correspond to a nuclear fuel assembly standard specification, and wherein the standard member is a standard specification 
Claims 2-5 are allowable because they are dependent on claim 1 or an intermediate claim.

Baik et al (U. S. Patent 11,069,451) is the closest prior art to the Applicant’s claimed invention.  However Baik et al does not teach of a standard device for a mobile equipment including a scanner for measuring structural deformation of a nuclear fuel assembly, the standard device comprising: a fixing frame for holding a standard member and configured to be detachably held in the fixing frame; the fixing frame configured to be fixed to one side of the mobile equipment accommodated in a container, wherein the standard member is a standard specification member for calibrating the scanner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886